Citation Nr: 0205377	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  95-00 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability with degenerative disc disease.

2.  Entitlement to service connection for a lumbar spine 
disability with degenerative disc disease.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel




INTRODUCTION

The veteran had active military service from March 1951 to 
March 1953.

The Board of Veterans' Appeals (Board) notes that the issues 
on appeal arose from a December 1993 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

In an August 2000 the Board denied the claims of entitlement 
to service connection for cervical and lumbar spine 
disabilities with degenerative disc disease.

The appellant appealed that decision to the United States 
Court of Appeals for Veterans Claims (Court).

In June 2001, the Secretary of VA filed with the Court an 
Appellee's Unopposed Motion for Remand and to Stay 
Proceedings, asking the Court to vacate the Board's August 
2000 decision and remand the case for additional development 
and re-adjudication under the Veterans Claims Assistance Act 
of 2000 ("the VCAA"), Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000), pursuant to the Court's holding in the case 
of Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The Court 
issued an Order in August 2001, granting the motion.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096, (2000) (VCAA).

By letter dated in December 2001, the Board notified the 
veteran's representative of the Court's Order of August 2001, 
and of his right to submit additional argument and evidence 
in support of the matter on appeal within a 90 day period.  

In January 2002 the veteran submitted a private medical 
statement from JES, M.D., dated in October 1991 with waiver 
of initial RO review.  No additional evidence or comment has 
been received from the service representative.

The case is now ready for appellate consideration.


FINDING OF FACT

The competent medical evidence demonstrates that veteran's 
cervical spine and lumbar spine disabilities with underlying 
degenerative disc disease, clearly and unmistakably 
preexisted active service with no chronic worsening therein.


CONCLUSION OF LAW

The veteran's preexisting cervical spine and lumbar spine 
disability with underlying degenerative disc disease was not 
aggravated by active service.  38 U.S.C.A. §§ 1111, 1110, 
1153, 5107 (West 1991); 38 C.F.R. §§ 3.303(c) 3.306 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran had active military service from March 1951 to 
March 1953.  It appears that some of the veteran's service 
medical records on file at the National Personnel Records 
Center (NPRC) in St. Louis, Missouri may have been lost in 
the 1973 fire at that facility.  Morning, admissions and 
dispositions reports and records from the Surgeon General's 
Office (SGO) were obtained, but they are silent for any 
pertinent findings.  The veteran's DD Form 214 indicates that 
his military occupational specialty was in the area of 
transportation.  There is no indication of combat service.

Clinical reports from a private facility, while the veteran 
was on furlough, reveal that in October 1951 the veteran was 
seen with complaints of low back ache with bilateral 
radiation to the buttocks, for the previous 6 years, and pain 
in the upper cervical spine, for the previous 9 years.  

The veteran reported that in 1945 he fell from a tree and 
landed on his feet, no medical treatment was sought.  He also 
claimed that while jumping for a bar he slipped and fell on 
his buttocks.  He reported that several months after that 
injury he developed low back pain and was seen by an 
osteopath who manipulated his back and applied heat.  He 
underwent treatment about 4 times and was relieved.  The 
diagnosis was subluxation of 5th lumbar vertebra-left sacro 
iliac joint, condition improved.

It was further noted that in June 1951, during basic 
training, the veteran's low back pain returned.  The pain got 
progressively worse with no relief from heat therapy.

Available service medical records include a March 1953 report 
of medical examination, at the time of discharge from active 
service.  The examination report reveals that the veteran had 
a "lumbar sacro strain" which was treated at two in-service 
facilities.  It also indicated an abnormal spine or other 
musculoskeletal and noted limited forward flexion due to 
pain.  The examination was silent for any cervical spine 
disability.  A clinical evaluation of the neck and cervical 
spine appears normal.  

A post-service chiropractic examination report dated in March 
1972, regarding the veteran's lumbar and cervical spines, 
indicated that the veteran should have a rather dramatic 
response to adjustments and within 5 to 7 days most of the 
symptoms should be diminished.  However, to correct the basic 
underlying cause of his condition, it was noted it would 
require more time, possibly as long as 10 weeks.

The claims file contains various medical reports dated in 
1982, 1983 and 1984, which show intermittent complaints, 
treatment and diagnoses for cervical spine and low back pain 
disorders.

A private orthopedic examination in November 1984 reveals the 
veteran had a congenital spinal stenosis.  He also had severe 
discogenic disease at L4-5 and L5-S1 with marked central and 
lateral recessed stenosis at those levels.  



There was a smaller amount of stenosis at L3-4 level.  It was 
noted that the discogenic disease was causing his back pain 
and spinal stenosis causing his radicular symptoms.

Post-service medical records show that the veteran was 
hospitalized in March 1985 and underwent a lumbar 
laminectomy.  His diagnosis at discharge was spinal stenosis 
with lumbar radiculopathy.  Those hospital records reveal the 
veteran's medical history to include him having had 
intermittent back pain since adolescence. It also revealed 
that he had a flare-up of back discomfort in June 1983, which 
started in a Judo class.  In addition, in August 1984, while 
cleaning a sewer, he developed an extreme amount of back 
discomfort.

Private medical reports dated in July 1986 reveal that the 
veteran was seen for a neurologic evaluation of injuries 
sustained in a motor vehicle accident.  It was reported that 
he suffered a flexion extension injury to his neck.  It was 
also noted that he initially had back pain, but it had 
improved by the time of the examination. The diagnoses were 
cervical strain, possible cervical radiculopathy and status 
post laminectomy.

The veteran was again hospitalized in September and October 
1987 and underwent anterior cervical diskectomy, at C5-6 and 
C6-7 and anterior cervical fusion at C5-6 and C6-7 with 
tricortical iliac crest bone graft with L6 spinal cord 
monitoring.  His discharge diagnosis, in pertinent part, was 
cervical radiculopathy secondary to degenerative disk 
disease.

In December 1987 the veteran underwent a laminectomy at L3-4, 
bilateral L4 nerve root decompressions and fusion at L2 to 
the sacrum with contoured Lugue ring and left iliac bone 
graft.  The diagnosis was spinal stenosis at L3-4.


In August 1989 the veteran was seen by a private physician 
with, inter alia, complaints of neck spasm.  The physician 
noted that he previously treated the veteran for neck and low 
back pain, but, the veteran was asymptomatic at the time of 
the accident.  He also noted that as a result of the [motor 
vehicle] accident, the veteran has suffered considerable 
aggravation to his low back and neck.  

The diagnoses, in pertinent part, were acute traumatic 
cervical sprain/strain with radicular neuralgia of the right 
upper extremity, cervical plexus compression syndrome, 
cervico brachial syndrome, lumbosacral strain and cervical, 
thoracic and lumbosacral instability with recurring muscle 
spasms.

A July 1991 medical report indicated that at age 13 the 
veteran dove into a pool and hit his head on the bottom.  It 
was also indicated that he had an automobile accident in 
1986, which caused severe damage to his neck, resulting in 
spinal fusion.

An orthopedic examination in December 1991 revealed a 
diagnosis of extensive degenerative disc disease in the 
cervical and lumbar spine, progressive in nature with 
associated cervical and lumbar radiculopathy.

In a June 1992 decision by Social Security Administration 
(SSA) the veteran was granted benefits based in pertinent 
part on medical records which established that he had 
advanced discogenic disease of the spine and was status post 
spinal surgery times three with residual spinal stenosis, 
degenerative disk disease and debilitating pain.  It appears 
that the medical evidence relied upon is of record.  The SSA 
decision shows that the record established a long term 
history of orthopedic dysfunction with the veteran developing 
back pain in "1983".

In January 1993 the veteran filed a claim for entitlement to 
service connection for low back and neck pain.  He asserted 
that the pain began shortly after entering service.  He 
further asserted that he has had two low back fusions and a 
neck fusion in the past several years.  

In an April 1993 statement to support his application the 
veteran stated that he was a cargo-checker in the 
transportation Corp while in service in 1952.  He stated that 
the pain in his back began to bother him and prevent him from 
going up and down the ladder to the bottom of the ship.  As a 
result, he was given light duty for a ten-month period.  He 
further stated that after service he was treated by a 
chiropractor. He stated that he had low back surgeries 
(fusions) in 1985 and 1987, and a neck fusion in 1987.

An orthopedic examination by private physician in 1993 
revealed significant limitation and range of motion of the 
cervical and lumbar spine.  The diagnoses were cervical 
discogenic disease and lumbar spinal stenosis.

VA progress notes dated intermittently from August 1995 to 
December 1998 variously reveal treatment and diagnoses of 
degenerative joint disease of the neck. In February 1997 
degenerative joint disease of the low back was diagnosed with 
no symptoms.

An orthopedic examination in December 1995 revealed a 
diagnosis of multi-level cervical degenerative arthritis, 
status post C4-5 fusion approximately 8 years before. An 
orthopedic examination in February 1996 showed range of 
motion and palpation of the cervical spine were without 
discomfort.  The diagnosis, in pertinent part, was resolved 
neck pain.

In March 1997 the veteran's sister submitted a statement 
which she stated was to corroborate the veteran's contention 
of having serious back trouble, aggravated by rigid training 
and duties, while in the service.  She further stated that it 
appears that the infirmary medics were negligent in treating 
the veteran's back problem, thus aggravating the condition.

In January 2000 the veteran underwent an authorized VA 
examination by a specialist in orthopedic surgery pursuant to 
instructions in the Board's April 1997 remand.  The 
comprehensive examination report is on file.  It was noted 
that the claims file was reviewed by the examiner.  

The examiner noted that the veteran's complaints of neck and 
back pain had some preexistence to service.  At the time of 
the examination, the veteran reported that his back pain 
became worse during and following basic training without any 
significant episode of injury.

The diagnoses were status post lumbar spinal fusion, 1985 and 
redo lumbar spinal fusion, 1987 and status post anterior 
cervical diskectomy and fusion, 1987.  The examiner commented 
that he did not see any specified injury noted in the records 
as occurring while the veteran was on active duty.  Nor did 
the veteran give any history of any fracture, ligamentous 
injury, herniated disc or any major traumatic episode 
occurring while on active duty.  

The examiner concluded that none of the veteran's neck or 
back conditions are directly related to active duty.  The 
neck and back conditions, he stated, are directly related to 
the veteran's pre-existing neck and back conditions.  
Moreover, he noted that there was no evidence of aggravation 
of the neck and back disorders by military service.

The examiner further stated that the effect of the 1986 motor 
vehicle accident is unclear, but it does not appear that any 
disruption of his fusion occurred at that time.  It appears, 
however, that the second surgery performed in 1987 on the 
lumbar spine was performed for reasons unrelated to the 1986 
episode.

In an October 1991 statement from JES (initials), MD, it was 
noted that he was asked by the veteran to comment on the 
veteran's spinal problem in the low back and its relationship 
to active duty.  Dr. JES noted seeing the veteran in November 
1984 and at that time the veteran had considerable low back 
pain.  It was noted that input from the veteran showed that 
his pain began at age 13 while digging to open a blocked 
sewer.  Dr. JES noted that it had been his experience that 
people who experienced an injury of the low back as a child 
can have aggravation of that injury and further deterioration 
from periods of very hard physical work.  

Dr. JES noted it was his understanding from the veteran that 
the veteran was exposed to such periods of hard work between 
1951 and 1953.  Dr. JES opined that the veteran's service 
time could have aggravated his life long back condition which 
started at age 13 and which ultimately required surgical 
intervention in 1984 to have fusion of his lumbosacral spine.

In closing Dr. JES stated that he believed that "the injury 
sustained by the veteran in 1993, in all likelihood, was 
aggravated by time spent in the Armed Forces". 


Criteria

Service connection may be established for disability 
resulting from personal injury suffered or a disease 
contracted in the line of duty, or for aggravation of 
preexisting injuries suffered or disease contracted in line 
of duty.  38 U.S.C.A. § 1110 (West 1991). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. 
§ 3.303(b) (2001).

This rule does not mean that any manifestation in service 
will permit service connection. To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2001); 
See Savage v. Gober, 10 Vet. App. 488 (1997).


A veteran who served during a period of war is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C.A. § 1111 (West 1991). 

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (2001).  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during wartime service.  This includes medical facts and 
principles which may be considered to determine whether the 
increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(b) (2001).

The Court has emphasized that VA's burden of proof for 
rebutting the presumption of soundness is not merely evidence 
that is "cogent and compelling," i.e., a sufficient showing; 
rather, it is evidence that is clear and unmistakable.  In 
its decision, the Court noted that "the word 'unmistakable' 
means that an item cannot be misinterpreted and 
misunderstood, i.e., it is undebatable."  Vanerson v. West, 
12 Vet. App. 254 (1999) (quoting Webster's New World 
Dictionary 1461 (3rd Coll. Ed. 1988)).

Congenital or developmental defects such as a congenital 
spinal stenosis as such are not disease or injuries within 
the meaning of applicable legislation.  38 C.F.R. 
§ 3.303(c) (2001).

The VA General Counsel has held that service connection may 
not be granted for a congenital or developmental defect, 
although service connection may be granted for a disability 
which is shown by the evidence to have resulted from a defect 
which was subject to a superimposed disease or injury during 
service.  
See VAOPGCPREC 82-90; see also 38 C.F.R. § 3.306.

Generally, a preexisting injury or disease will be considered 
to have been aggravated by active service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease. 38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a) (2001). See Green v. Derwinski, 1 Vet. App. 
320, 322-23 (1991).

A preexisting disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 
38 U.S.C.A. §§ 1137, 1153; 38 C.F.R. § 3.306(a) (1999); see 
also Paulson v. Brown, 7 Vet. App. 466, 468 (1995); Crowe v. 
Brown, 7 Vet. App. 238, 247 (1994).

Temporary or intermittent flare-ups of a pre-existing injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition as contrasted to 
symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 
306-307 (1993), citing Hunt v. Derwinski, 1 Vet. App. 292 
(1991).

There is no indication that the veteran served in combat.  
Therefore, the provisions of 38 U.S.C.A. 1154(b) concerning 
veterans engaged in combat with the enemy are not for 
consideration.  Neither the veteran nor his representative 
contend otherwise.  

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
C.F.R. §§ 3.102, 4.3 (2001).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).


Analysis
Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999) 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

Nothing in this section shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured as 
described in section 5108 of this title.




On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified as 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific provisions requiring 
notice of what is required to substantiate a claim), and is 
therefore more favorable to the veteran.  Therefore, the 
amended duty to assist law applies.  Id.

Although the RO has not yet considered whether any additional 
notification or development action is required under the VCAA 
of 2000, the Board may proceed to issue a decision at this 
time with respect to the issues of entitlement to service 
connection for a cervical spine and lumbar spine disabilities 
with degenerative disc disease.

A preliminary review of the record shows that VA has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claims.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met to the extent 
necessary under the new law. 

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claims.  Following receipt of the veteran's application, the 
RO properly notified him of any information and medical, or 
lay evidence necessary to substantiate his claim.  

Furthermore, by virtue of the initial rating decision, 
Statement of the Case, Supplemental Statement of the Case, 
and associated correspondence issued during the pendency of 
this appeal, the veteran was given notice of the information/ 
medical evidence necessary to substantiate the claims.  He 
was provided with the laws and regulations pertaining to the 
issues on appeal.  

Since it appears that the VA has been unable to obtain a 
portion of the veteran's service medical records, it has a 
heightened duty to explain its findings and conclusions, and 
to consider carefully the benefit-of the-doubt rule.  Pruitt 
v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 
1 Vet. App. 365, 367 (1991).  The evidence of record reflects 
that the RO pursued service medical records pertaining to the 
veteran through the NPRC and received verification that no 
additional records exist.  

Importantly, alternative service records consisting of 
morning, admissions and dispositions reports and records from 
the SGO were obtained.  The analysis set forth below, 
therefore, was undertaken pursuant to the duties and 
obligations set forth in Pruitt, Id. and O'Hare, Id.

Significantly, it is noted that this case was previously 
remanded by the Board in April 1997 for additional 
development of the evidence including the identification of 
all sources of pertinent outstanding medical records since 
separation from active duty as well as affording the veteran 
a special authorized comprehensive VA examination and opinion 
on the present issues by an orthopedic surgeon which was 
undertaken in January 2000.  Since the recent special VA 
examination and opinion remain uncontroverted by any other 
existing or identified competent medical evidence the Board 
notes that remanding this case for an additional VA 
examination and opinion would serve no useful purpose.  

In January 2002 the veteran submitted a private medical 
statement dated in October 2001 with waiver of initial review 
by the RO.

Neither the veteran nor his representative have identified 
any pertinent outstanding records which the RO has not 
attempted to obtain. 

The current evidence of record provides a complete basis for 
addressing the merits of the veteran's claims of entitlement 
to service connection for cervical and lumbar spine 
disabilities with degenerative disc disease.

Accordingly, the Board finds that the veteran is not 
prejudiced by the Board entering a decision at this time 
since remanding this case would be superfluous and serve no 
useful purpose.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

As VA has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claims, no further 
assistance is required to comply with the duty to assist as 
mandated under the VCAA of 2000.


Service connection

Since VA has been unable to obtain a portion of the veteran's 
service medical records, it has a heightened duty to explain 
its findings and conclusions, and to consider carefully the 
benefit-of the-doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 
83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The evidence of record reflects that the RO pursued 
service medical records pertaining to the veteran through the 
NPRC and received verification that any such records formerly 
on file at NPRC no longer exist.  The evidence also reflects, 
and the Board is satisfied, that the RO has attempted to 
locate additional pertinent evidence regarding the veteran's 
military service.  The analysis set forth below, therefore, 
was undertaken pursuant to the duties and obligations set 
forth in Pruitt, Id. and O'Hare, Id.

As set forth above, the law presumes a veteran to be in sound 
condition when enrolled for service except as to defects, 
infirmities, or disorders noted at the time of enrollment.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

A disorder may be shown to have preexisted service if it is 
noted at entrance into service or where clear and 
unmistakable evidence rebuts the presumption of sound 
condition at entrance in service for disorders not noted at 
entrance.

As the Board noted earlier, the RO was unable to obtain all 
of the veteran's service medical records, any entrance 
examination report presumed included therein.

Giving the veteran the benefit of the doubt that he was in 
sound condition at entrance into service, the burden of proof 
shifts to VA to rebut any such presumption by producing clear 
and unmistakable evidence that the veteran's neck and back 
disorders pre-existed service.  The Court has described this 
burden as "a formidable one."  Kinnaman v. Principi, 4 Vet. 
App. 20, 27 (1993), and has held that whether there is clear 
and unmistakable evidence that the disorder existed prior to 
service, the Board must conduct an impartial and thorough 
review of all the evidence of record.  Crowe, 7 Vet. App. at 
245-6.

As rebuttal to this presumption, the Board notes that in 
January 2000 the veteran underwent an authorized 
comprehensive VA examination by a specialist in orthopedic 
surgery for purposes specific to the issues on appeal.  
Following a review of the extensive claims file and the 
examination findings the orthopedic surgeon opined the 
veteran's neck and back conditions are directly related to a 
condition that pre-existed service and were not aggravated by 
military service.  

Moreover, the orthopedic specialist stated that there were no 
specific injuries noted while the veteran was on active duty.  
Nor did the veteran provide a history of any fracture, 
ligamentous injury, herniated disc or any major traumatic 
episode occurring while on active duty.  The orthopedic 
specialist concluded that the veteran's neck and back 
conditions are not directly related to active duty.  The 
reviewed record included a clinical examination showing that 
while the veteran was on furlough in 1951 he disclosed that 
he had low back ache and pain of the cervical spine prior to 
entering service.  



The Board notes that the veteran himself has conceded that he 
had neck and back symptomatology prior to service.  The 
veteran again provided a clinical history of intermittent 
back pain since adolescence when hospitalized in 1985.  In 
1991 he reported that he sustained injury when hitting his 
head after diving into a pool at the age of 13.

The Board notes that there is clear and unmistakable evidence 
that the veteran's neck and back disorders preexisted his 
military service.

The Board points out that in January 2000, the orthopedic 
surgeon stated that the preexisting cervical and lumbar spine 
disabilities were not aggravated in active service.  In other 
words, there is competent medical evidence showing that there 
was no increase in underlying preservice cervical and lumbar 
spine disabilities with underlying degenerative disc disease 
in service.  

The Board may not over look the fact that a favorable SSA 
decision dated in the 1990's on file notes an established a 
long term history of orthopedic dysfunction with the veteran 
first developing disabling back pain in the early 1980's, a 
time proximate with intercurrent postservice injury and Judo 
classes.  

The Board notes that the opinion of JES, MD, in October 1991 
was primarily based upon the veteran's history of cervical 
and lumbar spine disability prior to the early 1980's, and is 
unsubstantiated by the clinical evidence of record.  
Therefore such medical opinion is highly speculative and of 
very low probative value.

On the other hand the Board points out that the opinion 
rendered by the orthopedic surgeon in January 2000 as part of 
an authorized VA examination was based upon a review of the 
veteran's claim file as well as examination findings and 
accordingly, such opinion is of substantial probative value.  
See Miller v. West, 11 Vet. App. 345, 348 (1998).  




Additionally, the Board notes that post service the veteran 
was found to have a congenital spinal stenosis in 1984.  
Service connection may be granted for a disability which is 
shown by the evidence to have resulted from a congenital 
defect which was subject to a superimposed disease or injury 
during service. VAOPGCPREC 82-90; see also 38 C.F.R. § 3.306.

In the case at hand, the Board notes there is no competent 
post service medical evidence showing the veteran has any 
disorder resulting from the congenital spinal stenosis which 
was the subject of a superimposed disease or injury during 
service.

The Board has considered the statements submitted by the 
veteran and his sister. While a lay person is competent to 
provide evidence on the occurrence of observable symptoms 
during and following service, such a lay person is not 
competent to make a medical diagnosis or render a medical 
opinion, which relates a medical disorder to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran has a current disability resulting from an injury or 
disease that superimposed itself on his congenital spinal 
stenosis, or from pre-existing neck and back disorders having 
been aggravated by his service.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claims of 
entitlement to service connection for cervical and lumbar 
spine disabilities with degenerative disc disease.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).



ORDER

Entitlement to service connection for cervical spine 
disability with degenerative disc disease is denied.

Entitlement to service connection for lumbar spine disability 
with degenerative disc disease is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

